Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The current claims; i.e. claims 25-27, are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical stapler cartridge comprises first and second rows of staples on one side of a longitudinal slot and parallel thereto, wherein one row is closer to the slot, and wherein both rows comprise cavities which are angled toward the slot, and each row is staggered longitudinally relative to the other. The closest prior art to Williamson, IV (US 5,364,003) discloses a surgical cartridge having two parallel staggered rows of staple cavities 204, 206 on one side of a slot 58 and wedges 78 for driving staples therefrom, but the cavities 204, 206 are not angled toward the slot (Note: Fig. 5). Although Tsuruta et al. (US 5,389,098) discloses a cartridge comprising a row of staple cavities 25 angled toward a slot 19 (Note: Fig. 18B), there is no suggestion to provide a staple cartridge with two staggered rows of cavities on a single side of a slot, such that the cavities are angled toward the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731